DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 1 and subspecies A and II (claims 1-20, see pg. 10) in the reply filed on 1/22/21 is acknowledged.  

The traversal is on the ground(s) that claims 4-6 each read on a potential process that includes the mutually exclusive features of species 1-3 (see pg. 9). Specifically, Applicant argues that claims 4-6 each read on a potential process that includes performing determinations based on an amplitude difference as recited in claim 4, a phase difference as recited in claim 5 and the durations of time recited by claim 6. 
Applicant’s argument is unpersuasive. The “potential process” speculated by Applicant is not supported by the disclosure. Therefore, claims 4-6 recite mutually exclusive features of different disclosed species and do not overlap in scope as suggested by Applicant.

Applicant further argues (pg. 10) that species A and B are not mutually exclusive because species B, which comprises plural range finders, allegedly includes species A, which comprises one range finder.
Applicant’s argument is unpersuasive. An embodiment having only one range finder as in species A (fig. 2) excludes additional range finders, and another 

Lastly, Applicant argues on pg. 10 that subspecies I-II read on a potential process in which the magnitude of the difference is displayed (e.g., simultaneously on different sections of the display) with reference to pixel brightness and with reference to pixel color.
Applicant’s argument is not persuasive. The “potential process” speculated by Applicant is not disclosed in the instant disclosure. Therefore, subspecies I and II do not overlap in scope as alleged by Applicant.

Applicant indicated that claims 1-20 read on the elected species and subspecies (pg. 10). However, upon further review, claims 5-6, 13 and 20 do not read on elected species 1. Specifically, claims 5 and 13 recite that the difference is determined in terms of a phase difference (species 2) and claims 6 and 20 recite that the difference is determined in terms of a duration with respect to time (species 3). Therefore, claims 5-6 do not read on elected species A.
Furthermore, claim 7 does not read on elected subspecies II. Specifically, claim 7 recites wherein the difference is displayed in terms of brightness. Therefore, claim 7 does not read on subspecies II.

5-7, 13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed 4/24/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, only an incomplete copy of reference EP 1742049 A3 has been filed. The Examiner suggests filing a complete copy of the reference in order to overcome this objection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 8, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 20030101007 A1, hereinafter Dubois) in view of Kruger et al. (WO 2007003058 A1, hereinafter Kruger) and Itoga et al. (WO 9218862 A1, hereinafter Itoga; note that all citations are made with respect to US 5475613 A as an English equivalent).
As to claim 1, Dubois teaches (fig. 1) a method for determining structural characteristics of an object 14, the method comprising: 
illuminating, by a first laser, a surface region of an object with an incident light pulse, thereby causing the object to exhibit vibrations 20 (¶40 teaches ultrasonic inspection via laser ultrasound); 
detecting the responsive vibrations and determining a difference between a characteristic of the responsive vibrations and a reference characteristic that corresponds to the surface region (¶36 and ¶43 teach detecting the vibrations and then comparing the measured vibrations with a reference characteristic 18 by subtracting the reference characteristic 18 from the measured vibrations, resulting in the claimed difference, wherein the reference characteristic 18 is an amplitude; the Examiner additionally notes that ¶34 and ¶44 teach that the comparison between the measured 
Dubois does not teach illuminating, by a second laser, the surface region with an incident light beam, thereby generating responsive light that is indicative of the vibrations; 
wherein the step of detecting the responsive vibrations comprises detecting the responsive light, and wherein the step of determining a difference between the characteristic of the responsive vibrations and a reference characteristic comprises determining a difference between the characteristic of the responsive light and a reference characteristic,
determining a position of the surface region within a three-dimensional space; and 
displaying the surface region such that the difference is indicated at the position of the surface region.
Kruger teaches a laser ultrasound inspection method comprising generating vibrations in an object using a first laser 12 (¶46),
illuminating, by a second laser 14, the surface region with an incident light beam, thereby generating responsive light that is indicative of the vibrations (see ¶47-48 and ¶53, which teach that an optical detector 16 detects light from the second laser 14 reflecting off of the vibrating surface of the object in order to detect the vibrations; the Examiner notes that when Dubois is modified in light of Kruger, the step of detecting the responsive vibrations will comprise detecting the responsive light from Kruger’s second laser 14, and wherein the step of determining a difference between the characteristic of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Dubois such that the detected vibrations are detected using a second laser as taught by Kruger since such a modification would be a simple substitution of one method of detecting the vibrations for another for the predictable result that the object is still successfully inspected.
Regarding the determining and displaying steps, Itoga teaches an ultrasonic inspection method comprising determining a position of an inspected surface region within a three-dimensional space (col. 5 lines 9-15 teach that the outer contour of the object 1’ is measured by a laser beam “in the same manner as that of prior art”; figs. 3-4, col. 4 lines 50-55 and col. 2 lines 22-30 teach the prior art manner of measuring the shape of an object 1, wherein the laser beam is from a laser range finder 3; col. 6 lines 17-33 teach that the object 1’ is displayed in three dimensions, wherein defects discovered by inspection of the surface regions of the object by a probe are superimposed on the displayed object 1’ with red coloring denoting the defects; since the shape of the object 1’ is scanned and displayed, and since the locations of defects found by the probe are placed at their respective locations on the displayed object 1’, the locations of inspected surface regions of the object are determined in a three-dimensional space; also see the EAST abstract of WO 9218862 A1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Dubois as modified such that the 
Dubois as modified teaches displaying the surface region (e.g. as a red-colored region when there is a defect, as taught by Itoga) such that the difference is indicated at the position of the surface region (¶34 and ¶44 of Dubois teach that the purpose of the comparison, which comprises obtaining the claimed difference as described in ¶36 and ¶43 of Dubois, is to detect flaws; therefore, when the flaw is displayed as a red-colored region of the object as taught by Itoga, it is an indication of the difference caused by the defect).

Claim 15 is rejected similarly to claim 1 because the automated system of the modified Dubois performing the method of claim 1 would have the non-transitory computer readable medium of claim 15.

Claim 17 is rejected similarly to claim 1 since the system of the modified Dubois that performs the method of claim 1 comprises all the structure required by claim 17. Specifically, Dubois as modified teaches a system for determining structural characteristics of an object, the system comprising: 
a first laser (¶40 of Dubois teaches ultrasonic inspection via laser ultrasound); 
a second laser 14 (Kruger); 

illuminating, by the first laser, a surface region of an object with an incident light pulse, thereby causing the object to exhibit vibrations (¶40 of Dubois teaches ultrasonic inspection via laser ultrasound); 
illuminating, by the second laser 14 (Kruger), the surface region with an incident light beam, thereby generating responsive light that is indicative of the vibrations; 
detecting the responsive light and determining a difference between a characteristic of the responsive light and a reference characteristic that corresponds to the surface region (as taught by ¶36 and ¶43 of Dubois); 
determining a position of the surface region within a three-dimensional space; and displaying the surface region such that the difference is indicated at the position of the surface region (as taught by Itoga in order to display detected defects on a 3D model of the object).



As to claims 3 and 16, Dubois as modified teaches determining a position of the rangefinder 3 (Itoga; the position of the rangefinder relative to the object is determined, as this would be necessary to determine the shape of the object when scanning the object with Itoga’s laser rangefinder 3); and 
determining a distance between the rangefinder and the surface region (i.e. when using the laser rangefinder 3 of Itoga to measure the shape of the object), 
wherein determining the position of the surface region comprises using (i) the position of the rangefinder (again, knowing the position of the rangefinder relative to the object would have been inherent in the process of measuring the shape of the object with the rangefinder as taught by Itoga; determining the shape of the object would have been necessary in order to determine the position of the surface region on the object, which would have been necessary to display a detected defect at the position of the surface region on the 3D display of the object in the manner taught by Itoga) and (ii) the distance to determine the position of the surface region (again, the rangefinder detects the distance between itself and surface of the object in order to measure the object’s shape, and measuring the object’s shape would have been necessary to determine the 

As to claims 4 and 19, Dubois teaches wherein determining the difference between the characteristic of the responsive light and the reference characteristic comprises determining a difference between an amplitude of the responsive light and a reference amplitude that corresponds to the surface region (¶36 and ¶43 teach comparing the measured vibrations with a reference characteristic 18 by subtracting the reference characteristic 18 from the measured vibrations, resulting in the claimed difference, wherein the reference characteristic 18 is an amplitude; therefore, the difference is obtained by subtracting a reference amplitude 18 from the measured amplitude from the responsive light).

As to claim 8, Dubois as modified teaches wherein displaying the surface region (in red coloring to indicate the presence of a defect – col. 6 lines 17-33 of Itoga) comprises displaying the surface region such that a color of the surface region indicates a magnitude of the difference (¶36 and ¶43 of Dubois teach that the measured vibrations are compared with a reference characteristic by obtaining the difference between the measured vibrations and the reference characteristic 18 through subtraction, and ¶34 and ¶44 of Dubois teach that the comparison between the measured vibrations and reference characteristic is for the purpose of detecting flaws; therefore, when the detected flaw is displayed in red coloring as taught by Itoga, the red color indicates a magnitude of the difference that is indicative of the flaw).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubois in view of Kruger and Itoga as applied to claim 1 above, and further in view of Georgeson et al. (US 20170030864 A1, hereinafter Georgeson).
As to claims 9 and 18, Dubois teaches determining, based on the difference, that a structural defect exists underneath the surface region (¶36 and ¶43 teach that the measured vibrations are compared with a reference characteristic by obtaining the difference between the measured vibrations and the reference characteristic 18 through subtraction, and ¶34 and ¶44 teach that the comparison between the measured vibrations and reference characteristic is for the purpose of detecting flaws; ¶38 teaches that the flaw is a delamination which is a separation between layers, meaning that the defect is under the surface region), and 
displaying the structural defect (as taught by Itoga).
Dubois as modified does not teach displaying the structural defect underneath the surface region.
Georgeson teaches an inspection method (abstract), wherein defects beneath the surface region of an object are displayed underneath the surface region (fig. 6b and ¶65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the modified Dubois to, for defects under the surface region, display defects under the surface region, as taught by Georgeson, so as to further help a repair person understand the locations of defects.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubois in view of Kruger and Itoga as applied to claim 1 above, and further in view of Gruber (US 4299128 A).
As to claim 10, Dubois as modified teaches wherein the surface region is a first surface region, the vibrations are first vibrations, the responsive light is first responsive light, the position is a first position, the incident light pulse is a first incident light pulse, the incident light beam is a first incident light beam, and the difference is a first difference, 
the method further comprising: 
illuminating, by the first laser, a second surface region of the object with a second incident light pulse, thereby causing the object to exhibit second vibrations (in the modified Dubois, plural defects at different locations of the object are found and displayed in the manner taught by Itoga, meaning that first laser induces at least second vibrations in at least a second surface region as claimed); 
illuminating, by the second laser, the second surface region with a second incident light beam, thereby generating second responsive light that is indicative of the second vibrations (during the scanning and discovery of multiple defects in the manner taught by Itoga); 
detecting the second responsive light and determining a second difference between a second characteristic of the second responsive light and the reference characteristic 18 (Dubois; during the scanning and discovery of multiple defects in the manner taught by Itoga); 

displaying the second surface region such that the second difference is indicated at the second position of the second surface region (Itoga teaches displaying plural defects with red coloring – see fig. 6 and col. 6 lines 17-33 of Itoga).
Dubois is silent as to a second reference characteristic that corresponds to the second surface region.
Gruber teaches an inspection method comprising inspecting a test specimen (figs. 1 and 3) for planar and volumetric defects (i.e. cracks and voids) by inspecting the test specimen at different surface regions with a probe (see figs. 1 and 3, which show placement of the probe at different locations 1-7) and comparing the pattern of detected amplitudes with expected amplitude patterns associated with planar and volumetric defects (see col. 7 lines 55-66; in other words, Gruber teaches inspecting at least first and second surface regions and comparing respective detected amplitudes with respective reference characteristics in order to determine whether the defect being detected is a crack or a void; the Examiner notes that this would be an improvement over Dubois since Dubois is silent as to whether different kinds of defects can be differentiated from each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Dubois as modified such that different kinds of defects can be differentiated from each other by inspecting at least a .

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubois in view of Kruger, Itoga and Gruber as applied to claim 10 above, and further in view of Jones (US 20040218715 A1) and Chang et al. (US 20150185128 A1, hereinafter Chang).
As to claim 11, Dubois as modified teaches the limitations of the claim except determining, based on the first difference and the second difference, whether the object satisfies a structural standard; and 
displaying an indication of whether the object satisfies the structural standard.
Jones teaches a defect detection method (title) comprising detecting defects, identifying and classifying the defects (¶4), and determining based on the defects whether the object being inspected satisfies a structural standard (based on the defects, it is determined whether the defects impair the structural integrity of the inspected object, and whether the duct should be repaired or replaced - ¶4; when the modified Dubois is further modified in view of Jones, the first and second differences would be used to detect first and second defects, and the defects would be used to determine whether the object should be repaired or replaced).

Dubois as modified still does not teach displaying an indication of whether the object satisfies the structural standard.
Chang teaches a damage inspection method (title) comprising detecting flaws and, when the flaws exceed a threshold, displaying an indication of whether an object satisfies a structural standard (by displaying a maintenance message, wherein the structural standard is not satisfied if the part is in need of maintenance - ¶55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Dubois as modified to comprise a step for displaying an indication of whether the object satisfies the structural standard as taught by Chang so that maintenance is performed in a timely manner.

As to claim 12, Dubois as modified teaches wherein determining the first difference comprises determining a difference between an amplitude of the first responsive light (Kruger teaches wherein the detected vibrations are detected in the form of light from a detection laser 14) and a reference amplitude that corresponds to the first surface region (when a first amplitude of the detected amplitude pattern is compared with a first amplitude of an expected amplitude pattern in the manner taught by Gruber, as discussed previously), wherein determining the second difference .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubois in view of Kruger and Itoga as applied to claim 1 above and further in view of Parzuchowski et al. (US 5698787 A, hereinafter ‘787).
As to claim 14, Dubois as modified teaches wherein illuminating the surface region of the object comprises illuminating a surface region of an object 14.
Dubois as modified does not teach that the object is formed of a composite material.
‘787 teaches an inspection method comprising ultrasonic inspection of composite materials (title, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Dubois as modified such that the object is an object made of a composite material, as taught by ‘787 since such a modification would be a simple substitution of one object for another for the predictable result that objects such as aircraft parts (col. 1 lines 10-30 of ‘787) can be inspected for safety.
Conclusion

US 20040089811 A1 teaches wherein ultrasonic energy causes flaws to rise in temperature, and wherein the locations of flaws are displayed on an image captured by a thermal camera
US 20170286854 A1 teaches in ¶9 that when a model indicates a need for repair, an alert is sent to a maintenance crew
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.C.P./           Examiner, Art Unit 2853                                 

/JILL E CULLER/           Primary Examiner, Art Unit 2853